Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives.
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract is three paragraphs long, contains 422 words, and discusses the purported merits of the invention (e.g. in the last sentence of the abstract, saying “it is possible to continuously drive the dehumanization mode while maintaining the room temperature within a certain range There are advantages.” [sic.])  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 17 of claim 1, the word “A” should be written in lowercase.
In line 20 of claim 1, multiple spaces are present between the words “a” and “stacked”.  All but one of these spaces should be removed.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the first heat exchange section” in claim 3, line 5.  The disclosure as originally filed does not teach any specific structure for this element.  Refer to the rejections of this claim under 35 U.S.C. 112(a) and (b) set forth below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	In line 5 of claim 3, the teaching of “the first heat exchange section” includes the generic placeholder “section” paired with the functional language “heat exchange” as has thus been interpreted under 35 U.S.C. 112(f).  This element is taught only in ¶ 13 but this passage only duplicates the teachings of claim 3 without identifying any specific structure which performs the recited function of “heat exchange”.  For this reason, claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement with regard to this teaching.
	Claim 4 is rejected as depending upon a rejected base claim.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In line 1 of claim 1 and each of dependent claims 2, 3, 5, and 7-13 which depend therefrom, there is recited a “multi-type air conditioner”. MPEP 2173.05(b) Relative Terminology states in subsection III. E. that:
The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).
Accordingly, the word “type” has been found to render claim 1 and its dependents indefinite as it is not clear what features or details are required of an air conditioner to fall within the claimed “type” and the claims are thus rejected under 35 U.S.C. 112(b).


In line 5 of claim 1, the teaching of “the liquid and gas pipelines” lacks antecedent basis.  It is not clear whether this teaching is intended to refer to the “liquid pipe” and “gas pipe” of lines 2-3 of the claim, or to a different structure entirely and thus it is unclear what features and functions are required of “the liquid and gas pipelines”.  For this reason, the scope of claim 1 cannot be positively ascertained and the claim is therefore rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, the “liquid and gas pipelines” of claim 1, line 5 have been interpreted as referring to the liquid pipe of line 2 and the gas pipe of line 3, respectively.

In line 7 of claim 1, it is taught that “a gas pipe connecting tube” connects “the gas pipe” and “a plurality of indoor units” “so that a gas refrigerant flows therethrough”.  This teaching does not clearly identify the element or elements to which the word “therethrough” refers and thus it is not clear whether the gas pipe connecting tube and its placement allows gas refrigerant to flow through the connecting tube, the gas pipe, the indoor units, or some combination of these three elements.  As such, it is unclear what elements are or are not referred to by the word “therethrough” and what flow paths or patterns are or are not required and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.

In addition to line 7, the word “therethrough” has been used in each of lines 9, 11, 13, and 15 of claim 1.  Each of these teachings has been found to be indefinite and rejected for the same reasons set forth with regard to the instance in line 7.  Further, each of these has been interpreted in the same way as in line 7, as requiring that any or all of the components be capable of receiving flowing refrigerant “therethrough”.

In lines 30-31 of claim 1, it is taught that “the first indoor expansion valve is adjusted in response to an input signal from the controller”.  The teaching of “the controller” lacks antecedent basis as no previous teaching of a controller is present in claim 1 and it is thus unclear what features, structure, or functions this controller must have in the context of the system of claim 1.  For this reason, the scope of claim 1 cannot be positively ascertained and the claim is therefore rejected under 35 U.S.C. 112(b) as being indefinite.

In lines 32-33 of claim 1, the teaching of “a liquid pipe” appears duplicates the liquid pipe taught in line 2 of the claim.  Because this teaching uses the indefinite article “a” rather than “the” or “said”, it is not clear whether the “liquid pipe” of lines 32-33 is intended to refer to the same element as that of line 2 or whether it is a different element that has been identified by the same name.  For this reason, it is not clear what features, positions, or connections previously taught for the liquid pipe are or are not required in 
For purposes of examination, the “liquid pipe” of lines 32-33 has been interpreted as referring to the same “liquid pipe” previously recited in line 2 of the same claim.

In line 5 of claim 3, the teaching of “the first heat exchange section” includes the generic placeholder “section” paired with the functional language “heat exchange” as has thus been interpreted under 35 U.S.C. 112(f).  This element is taught only in ¶ 13 but this passage only duplicates the teachings of claim 3 without identifying any specific structure which performs the recited function of “heat exchange”.  As such, it cannot be positively established what element or elements for performing the function of “heat exchange” are or are not within the scope of the claim and claim 3 is thus rendered indefinite.
Further, the teaching of “the first heat exchange section” lacks antecedent basis and it thus cannot be positively established whether this element is intended to recite a new structure within the claims or to refer to and further limit a previously recited element.  For these reasons, claim 3 is found to be indefinite and is rejected under 35 U.S.C. 112(b).
For purposes of examination, the “first heat exchange section” of claim 3 has been interpreted as referring to the “first heat exchanger” of the indoor heat exchanger as taught in claim 1.

Claim 4 recites in line 1 “the method according to claim 3”.  Claim 3 does not recite a method and this teaching thus lacks antecedent basis and it cannot be determined what 
For purposes of examination, claim 4 has been interpreted as referring to “the multi-type air conditioner of claim 3” rather than to “the method according to claim 3”.  Refer to the rejection of claim 1 set forth above regarding the use and interpretation of “type” in this context.

Claim 6 recites in line 1 “the method according to claim 5”.  Claim 5 does not recite a method and this teaching thus lacks antecedent basis and it cannot be determined what features or steps are required of the method being further limited by the teachings of claim 6.  For this reason, claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 6 has been interpreted as referring to “the multi-type air conditioner of claim 5” rather than to “the method according to claim 5”.  Refer to the rejection of claim 1 set forth above regarding the use and interpretation of “type” in this context.

In line 5 of claim 8, the teaching of “the connecting pipe of the first heat exchanger” lacks antecedent basis.  Because a different name is used, it is unclear whether this teaching refers to the “first heat exchanger connecting pipe” taught in line 25 of claim 1 or to some other structure or element and what features or connections are required of the “connecting pipe of the first heat exchanger”.  For this reason, the scope of claim 8 cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.


Claim 11 recites in line 2 “a second bypass pipe”.  Neither claim 11 nor claim 2 upon which it depends recites “a first bypass pipe”, making it unclear whether the word “second” is intended to refer simply to a name or label for this bypass pipe or is intended as a numerical description (i.e. requiring that the system also include a first bypass pipe).  Because it is unclear whether the system of claim 11 is required to include a first bypass pipe and what features or details would be required of this pipe, the scope of claim 11 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
Similarly to claim 11, claim 12 recites in line 7 “a third bypass expansion valve” but does not teach a second bypass expansion valve (although a “first bypass expansion valve is taught in line 4 of the claim.)  As is the case with the bypass pipe of claim 11, it cannot be positively ascertained whether a second bypass expansion valve is required so that the “third bypass expansion valve” may be “third” or whether “third” is used merely as a label to identify the specific valve in question.  For these reasons, claim 12 has been rejected under 35 U.S.C. 112(b) as being indefinite.
In both claims 11 and 12, the numerical terms “second” and “third” have not been given patentable weight as requiring the presence of other preceding structures and have been interpreted only as names or labels used to identify the respective elements.
Claims 2, 5, 7, 9, 10, and 13 are rejected as depending upon rejected base claims.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Each of claims 4 and 6 “The method according to” the directly preceding claim but neither of these claims recites a method.  As such, the limitations of claims 4 and 6 are not presented to limit the air conditioners of the claims on which they depend and are rejected under 35 U.S.C. 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

    PNG
    media_image1.png
    261
    299
    media_image1.png
    Greyscale

Claims 1-3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication No. 2005283058 A to Yokozeki et al. in view of US Publication No. 2014/0150483 A1 to Takayama et al.  A copy of Yokozeki was included by applicant with an Information Disclosure Statement on 20 July 2020 and a machine translation is provided by the examiner with this Action.  Any references to paragraphs of this document are directed to this translation rather than to the Japanese language original document.

Yokozeki teaches limitations from claim 1 in fig. 1, shown above, a multi-type air conditioner, comprising: 
an outdoor unit (13) comprising a liquid pipe (the portion of the pipe 14 in the outdoor unit) through which liquid refrigerant flows and a gas pipe (the portion of the pipe 15 in the outdoor unit) through which gas refrigerant flows; 

a gas pipe connecting tube (the portion of the pipe 15 extending outside of the outdoor unit, as shown in fig. 1) connecting the gas pipe and a plurality of indoor units so that a gas refrigerant flows therethrough (as shown); 
a first gas branch pipe (branching from the gas pipe 15 to the first indoor unit 7a) connecting the first indoor unit (7a) and the gas pipe connecting tube (the portion of the pipe 15 connecting the outdoor unit to the indoor units) so that a gas refrigerant flows therethrough (as shown); 
a second gas branch pipe (branching from the gas pipe 15 to the first indoor unit 7b) connecting the second indoor unit (7b) and the gas pipe connecting tube (the portion of the pipe 15 connecting the outdoor unit to the indoor units) so that a gas refrigerant flows therethrough (as shown); 
a liquid pipe connecting tube (the portion of the pipe 14 outside of the outdoor unit as shown in fig. 1) connecting the first indoor unit (7a) and the liquid pipe (the portion of the pipe 15 in the outdoor unit) so that a liquid refrigerant flows therethrough (as shown); 
wherein the first indoor unit (7a) comprises: 
a first indoor heat exchanger (the two exchangers 8a and 9a) comprising a first heat exchanger (8a) configured to perform heat exchange between indoor air and a refrigerant, a second heat exchanger (9a) configured to perform heat exchange between indoor air and a refrigerant and arranged in a stacked fashion with the first heat exchanger 
a first indoor fan (11a) configured to blow air to the first heat exchanger (8a) and the second heat exchanger (9a, as taught in ¶ 25); 
a first liquid branch pipe (branching from the liquid pipe 14 to the first indoor unit 7a) connecting [to] the first indoor heat exchanger (8a, as shown in fig. 1); 
a first heat exchanger connecting pipe (shown branching horizontally below the valve 23a to the inlet of the heat exchanger 8a) connecting the first liquid branch pipe (as shown) and the first heat exchanger (8a) of the first indoor heat exchanger; 
a second heat exchanger connecting pipe (extending upward from the valve 23a to the inlet of the heat exchanger 9a) connecting the first liquid branch pipe (as shown) and a second heat exchanger (8a) of the first indoor heat exchanger; and 
a first indoor expansion valve (22a) disposed at the second heat exchanger connecting pipe (as shown), wherein an opening amount of the first indoor expansion valve is adjusted in response to an input signal from the controller to selectively expand a flowing refrigerant (as taught in ¶ 25, the valve 22 is an electronic valve and is thus controlled by the receipt of a signal), 
wherein the liquid pipe connecting tube (the portion of the pipe 14 outside of the outdoor unit 13) connects the first heat exchanger (8a) and a liquid pipe (the portion of the pipe 14 in the outdoor unit 13), 
wherein the first gas branch pipe (branching from the gas pipe 15 to the first indoor unit 7a) connects the second heat exchanger (9a) and the gas pipe (the portion of the pipe 15 in the outdoor unit). 


Yokozeki teaches limitations from claim 2 in fig. 1, shown above, the multi-type air conditioner claim 1, further comprising: a distributor (the portion of the gas pipe 15 from which the pipes leading to the indoor units 7a and 7b branch) connecting the first gas branch pipe and the second gas branch pipe (leading vertically to the indoor units 7) to the gas pipe connecting tube (the portion of the pipe 15 outside of the outdoor unit, as shown in fig. 1). 

Yokozeki teaches limitations from claim 3 in fig. 1, shown above, the multi-type air conditioner claim 1, wherein during a heating operation, a refrigerant condensed in the 

Yokozeki teaches limitations from claim 7 in fig. 1, shown above, the multi-type air conditioner claim 1, wherein during a constant temperature dehumidifying operation, a refrigerant in the liquid pipe connecting tube (the portion of the pipe 14 between the outdoor unit and the branches leading to the indoor units 7) flows to the first heat exchanger 8a, a refrigerant discharged from the first heat exchanger flows to the first heat exchanger connecting pipe (back toward the vertical pipe shown in fig. 1, through the check valve 25a), and a refrigerant in the first heat exchanger connecting pipe flows to the second heat exchanger connecting pipe (toward the expansion valve 22a and heat exchanger 9a), wherein a refrigerant in the second heat exchanger connecting pipe flows to the second heat exchanger (9a) through the first indoor expansion valve (22a), and a refrigerant discharged from the second heat exchanger flows to the gas pipe connecting tube through the first gas branch pipe (toward the pipe 15 as shown in fig. 1), wherein an 

Yokozeki teaches limitations from claim 10 in fig. 1, shown above, the multi-type air conditioner claim 1, further comprising: 
a first bypass pipe (on which the valve 23a is disposed) connecting the liquid pipe connecting tube (the portion of the pipe 14 outside of the outdoor unit as shown in fig. 1) and the [outlet of the first heat exchanger 8a]; and 
a first bypass expansion valve (23a) disposed at the first bypass pipe (as shown in fig. 1), wherein an opening amount of the first bypass expansion valve is adjusted in response to an input signal from the controller to selectively expand a flowing refrigerant (to open and close as taught in ¶ 26). 
Regarding the presence of the indoor heat exchanger connection pipe at the outlet of the first heat exchanger, refer to the above rejection of claim 1.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yokozeki and Takayama as applied to claim 1-3 and 7 above, and further in view of US Publication No. 2009/0260391 A1 to Shioyama et al.

    PNG
    media_image2.png
    733
    571
    media_image2.png
    Greyscale

Regarding claim 4, Yokozeki teaches a refrigeration cycle system having a plurality of indoor units (7a and 7b) each having two heat exchangers (8a and 9a in unit 7a and 8b and 9b in unit 7b) and an expansion valve (22a and 22b).  Yokozeki does not teach the indoor expansion valve of the first unit being fully open in a heating operation.  Shioyama teaches in ¶ 61 that during a heating operation, refrigerant liquified in indoor heat exchangers (16) is passed through “fully opened indoor expansion valves 15” before flowing back to the outdoor unit 2 as taught in claim 4.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Yokozeki with the expansion valve control of Shioyama in order to ensure that the expansion valves are optimally controlled according in a heating operation of the air conditioning system to provide effective and reliable temperature control at the indoor units and to ensure user comfort.
claim 9, Yokozeki teaches a refrigeration cycle system having a plurality of indoor units (7a and 7b) each having two heat exchangers (8a and 9a in unit 7a and 8b and 9b in unit 7b) and an expansion valve (22a and 22b).  Yokozeki does not teach the indoor expansion valve of a second indoor unit being closed when that unit is stopped.  Shioyama teaches in ¶ 62 that during both heating and cooling modes, the expansion valves 15 of the indoor units 3 may be closed to stop the flow of refrigerant to particular units whose operations are not desired.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Yokozeki with the expansion valve control of Shioyama in order to prevent undesired operation of one or more of the indoor units and thus avoid overcooling or overheating of a space that is already at a comfortable temperature for its occupants thus ensuring user comfort and preventing the unnecessary use of energy on undesired operations.

Allowable Subject Matter
Claims 5, 8, and 11-13 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features.  However, this claim cannot be considered "allowable" at this time due to the rejections under U.S.C. 112 set forth in this Office Action.  Specifically, all of these claims are rejected under 35 U.S.C. 112(b) based on their dependence upon rejected claim 1, and claims 6, 8, 11, and 12 each have further rejections under 35 U.S.C. 112(b) applied individually thereto.  Further, claim 6 is rejected under 35 U.S.C. 112(d) as failing to properly limit claim 5 from which it depends.  Therefore upon the claims being rewritten 

Particularly, claims 5 and 8 teach refrigerant flowing from the first heat exchanger being portioned such that a portion flows to the second heat exchanger and another portion flows to the second indoor unit.  The prior art of record does not teach or suggest such a portioning of refrigerant and this arrangement would not be an obvious modification to the system of Yokozeki or of Takayama as neither teaches portioning of refrigerant between these two locations after it has already flowed through the first heat exchanger.
Claim 6 depends upon claim 5 and is allowable over the prior art for the same reasons set forth above regarding this base claim.

Claim 11 teaches a second bypass pipe connecting between the liquid pipe connecting tube and the second heat exchanger connecting pipe.  Yokozeki does not teach or suggest such a bypass between the equivalent pipes of his invention and the addition of such a bypass would not be obvious to one of ordinary skill in the art.

Claim 12 similarly teaches a third bypass expansion valve being disposed in the liquid pipe connection tube.  Yokozeki does not teach or suggest such a valve between being disposed in the equivalent liquid pipe of his invention and the addition of such a bypass valve would not be obvious to one of ordinary skill in the art.

Claim 13 depends upon claim 12 and is allowable over the prior art for the same reasons set forth above regarding this base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	2 March 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763